Case: 11-30520     Document: 00511671677         Page: 1     Date Filed: 11/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2011
                                     No. 11-30520
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JASON CHAD REDDITT,

                                                  Petitioner-Appellant

v.

W. A. SHERROD,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:10-CV-1929


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Jason Chad Redditt, federal prisoner # 17343-076, appeals the dismissal
of his 28 U.S.C. § 2241 petition alleging that his three consecutive sentences
pursuant to 18 U.S.C. 924(c) were invalid in light of Abbott v. United States, 131
S. Ct. 18 (2010). The district court dismissed the petition on grounds that
Redditt failed to satisfy the “savings clause” of 28 U.S.C. § 2255.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30520    Document: 00511671677      Page: 2    Date Filed: 11/21/2011

                                  No. 11-30520

      Redditt is not required to obtain a COA to pursue his appeal. Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001). We review the district court’s
factual findings for clear error and its legal conclusions de novo. Id.
      A § 2241 petition that attacks custody resulting from a federally imposed
sentence may be entertained under the “savings clause” of § 2255 if the
petitioner establishes that the remedy provided under § 2255 is “inadequate or
ineffective” to test the legality of his detention. Tolliver v. Dobre, 211 F.3d 876,
878 (5th Cir. 2000); see also Christopher v. Miles, 342 F.3d 378, 381-82 (5th Cir.
2003). The savings clause is applicable only to a claim “(i) that is based on a
retroactively applicable Supreme Court decision which establishes that the
petitioner may have been convicted of a nonexistent offense and (ii) that was
foreclosed by circuit law at the time when the claim should have been raised in
the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). The applicant bears the “stringent”
burden of affirmatively showing that the § 2255 remedy is inadequate or
ineffective and that he is entitled to avail himself of the “limited exception”
found in the savings clause. Christopher, 342 F.3d at 382.
      The Abbott decision does not state, as Redditt claims, that multiple
consecutive terms of imprisonment may not be imposed on multiple separate
convictions under § 924(c).     See Abbott, 131 S. Ct. at 23 (holding that “a
defendant is subject to a mandatory, consecutive sentence for a § 924(c)
conviction, and is not spared from that sentence by virtue of receiving a higher
mandatory minimum on a different count of conviction”). To the contrary, the
Supreme Court has affirmed the imposition in a single proceeding of consecutive
sentences under § 924(c). See Deal v. United States, 508 U.S. 129, 131-37 (1993).
Redditt fails to satisfy the savings clause. See Reyes-Requena, 243 F.3d at 904.
We have reviewed Redditt’s remaining arguments and find them to be without
merit.
      AFFIRMED.

                                         2